       Case 2:20-cv-00146-TOR      ECF No. 7   filed 06/25/20   PageID.141 Page 1 of 2




1

2

3

4

5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7     JOANIE HERMAN, an individual,
                                                    NO: 2:20-CV-0146-TOR
8                               Plaintiff,
                                                    ORDER ON VOLUNTARY
9           v.                                      DISMISSAL WITH PREJUDICE

10    BUILDERS FIRSTSOURCE, INC.,
      and BUILDERS FIRSTSOURCE –
11    SOUTHEAST GROUP, LLC,

12                              Defendants.

13

14         BEFORE THE COURT is the Parties’ Stipulated Motion for Dismissal with

15   Prejudice (ECF No. 6). The stipulation is filed pursuant to Federal Rule of Civil

16   Procedure 41(a)(1)(A)(ii) and provides for the dismissal of the above-captioned

17   action with prejudice and without an award of costs or attorneys’ fees to any party.

18   The Court has reviewed the record and files herein, and is fully informed.

19         According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action without

20   a court order by filing a stipulation signed by all parties who have appeared.



     ORDER ON VOLUNTARY DISMISSAL WITH PREJUDICE ~ 1
       Case 2:20-cv-00146-TOR        ECF No. 7    filed 06/25/20   PageID.142 Page 2 of 2




1    ACCORDINGLY, IT IS HEREBY ORDERED:

2            Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is

3    DISMISSED with prejudice, each party shall bear their own costs and attorneys’

4    fees.

5            The District Court Executive is directed to enter this Order and Judgment

6    accordingly, furnish copies to counsel, and CLOSE the file.

7            DATED June 25, 2020.

8

9                                      THOMAS O. RICE
                                Chief United States District Judge
10

11

12

13

14

15

16

17

18

19

20



     ORDER ON VOLUNTARY DISMISSAL WITH PREJUDICE ~ 2
